        Case 1:20-cr-00067-SPW Document 44 Filed 08/02/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 20-67-BLG-SPW


                          Plaintiff,
                                               FINAL ORDER OF
             vs.                               FORFEITURE



  MARK STEPHEN BEST,

                          Defendant.


      WHEREAS,in the indictment in the above-captioned case, the United States

sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of

the defendant used or intended to be used to facilitate, or as proceeds of said

violation;

      AND WHEREAS,on March 4, 2021, the defendant entered a plea of guilty

to count II ofthe indictment, which charged him with possession with intent to

distribute methamphetamine;

      AND WHEREAS,the defendant agreed not to contest, or assist others in

contesting, the forfeiture sought in the charging document to which the defendant

plead guilty;
Case 1:20-cr-00067-SPW Document 44 Filed 08/02/21 Page 2 of 3
Case 1:20-cr-00067-SPW Document 44 Filed 08/02/21 Page 3 of 3
